
	

114 S1703 IS: Research of Alcohol Detection Systems for Stopping Alcohol-Related Fatalities Everywhere Act of 2015
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1703
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2015
			Mr. Udall introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To direct the Administrator of the National Highway Traffic Safety Administration to carry out a
			 collaborative research effort to prevent drunk driving injuries and
			 fatalities, and for other purposes.

	
	
		1.Short title
 This Act may be cited as the Research of Alcohol Detection Systems for Stopping Alcohol-Related Fatalities Everywhere Act of 2015 or the ROADS SAFE Act of 2015.
 2.FindingsCongress finds the following: (1)Alcohol-impaired driving fatalities represent approximately 1⁄3 of all highway fatalities in the United States in a given year.
 (2)In 2013, there were 10,336 alcohol-impaired driving fatalities in the United States. (3)The National Highway Traffic Safety Administration has partnered with automobile manufacturers to develop alcohol detection technologies that could be installed in vehicles to prevent drunk driving.
 (4)An estimated 59,000 lives and $343,000,000,000 could be saved over a 15-year period by the widespread installation of alcohol detection technologies in motor vehicles.
 (5)Alcohol detection technologies will not be widely accepted by the public unless they are— (A)moderately priced;
 (B)absolutely reliable; and (C)set at a level that would not prevent a driver whose blood alcohol content is less than the legal limit from operating a vehicle.
 3.DefinitionsIn this Act: (1)Alcohol-impaired drivingThe term alcohol-impaired driving means operation of a motor vehicle (as defined in section 30102(a)(6) of title 49, United States Code) by an individual whose blood alcohol content is at or above the legal limit.
 (2)Legal limitThe term legal limit means a blood alcohol concentration of— (A)0.08 percent or greater (as specified in section 163(a) of title 23, United States Code); or
 (B)such other percentage limitation as may be established by applicable Federal, State, or local law. 4.Driver alcohol detection system for safety research (a)In generalThe Administrator of the National Highway Traffic Safety Administration shall carry out a collaborative research effort to continue to explore the feasibility and the potential benefits of, and the public policy challenges associated with, more widespread deployment of in-vehicle technology to prevent alcohol-impaired driving.
 (b)ReportsThe Administrator shall submit an annual report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that— (1)describes the progress made by the National Highway Traffic Safety Administration in carrying out the collaborative research effort required under subsection (a); and
 (2)includes an accounting of the use of Federal funds obligated or expended in carrying out such effort.
 5.Application with other lawsNothing in this Act may be construed to modify or otherwise affect any Federal, State, or local government law (whether civil or criminal) with respect to the operation of a motor vehicle.
		6.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account), to carry out the collaborative research effort described in section 4(a)—
 (1)$6,000,000 for each of the fiscal years 2016 and 2017; (2)$8,000,000 for each of the fiscal years 2018 and 2019; and
 (3)$10,000,000 for each of the fiscal years 2020 and 2021. (b)Applicability of title 23 (1)In generalExcept as provided in paragraph (2), amounts made available under subsection (a) shall be available for obligation and administered in the same manner as if the funds were apportioned under chapter 1 of title 23, United States Code.
 (2)ExceptionThe Federal share payable for a project or activity carried out using amounts appropriated pursuant to subsection (a) shall be 100 percent.
				
